Citation Nr: 0730084	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran seeks an increased rating for a low back 
disorder, evaluated as noncompensable from June 9, 1975 to 
March 5, 2005, under Diagnostic Codes 5295 and 5239, and 
evaluated as 20 percent disabling from March 5, 2005, under 
Diagnostic Code 5239.

The Board finds that the veteran's claim for entitlement to 
an increased evaluation for a low back disorder must be 
remanded.  Under the Veterans Claims Assistance Act of 2000, 
VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty 
to assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  With respect to disabilities of a joint, an 
examination must address the presence of additional 
functional loss due to weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
most recent VA examination of March 2005 did not do so, even 
though the veteran reported flare-ups of his low back 
disorder.  Accordingly, a new examination must be provided.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of the veteran's service-
connected low back disorder.  The 
orthopedic examiner must conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note if there is ankylosis 
of the entire thoracolumbar spine, or 
whether the entire spine is fixed in 
flexion or extension.  The examiner must 
first record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical evidence of 
pain on motion, the orthopedic examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the service-
connected low back disorder.  The examiner 
must also provide an opinion as to whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
lumbosacral pathology.  The examiner must 
also provide an opinion on whether there 
are any neurological manifestations caused 
only by the veteran's low back disorder.  
If an opinion cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  A complete 
rationale for all opinions must be 
provided. The report prepared must be 
typed.

3. The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


